NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARITY M. SEYMOUR, AKA Charity                 No. 20-15489
Pantalion Seymour,
                                                D.C. No. 2:19-cv-00564-MCE-KJN
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

NATIONSTAR MORTGAGE LLC; et al.,

                Defendants-Appellees,

and

WILSHIRE CREDIT CORPORATION
HOME LOANS DIRECT; et al.,

                Defendants.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Charity M. Seymour appeals from the district court’s order dismissing her

action alleging violations of the Truth in Lending Act and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Federal Rule of Civil Procedure 12(b)(6) on the basis of res judicata. Mpoyo v.

Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). We affirm.

      The district court properly dismissed Seymour’s action because Seymour’s

claims were raised, or could have been raised, in Seymour’s prior federal action

between parties that were in privity with defendants and that resulted in a final

judgment on the merits. See id. at 987-88 (setting forth elements of res judicata

and explaining this court’s transaction test used to determine whether two actions

share a common nucleus of operative fact).

      AFFIRMED.




                                          2                                    20-15489